PER CURIAM.
Having considered the appellant’s response to this Court’s order, dated December 31, 2002, we dismiss this appeal for lack of jurisdiction. The notice of appeal filed on October 9, 2002, appealing the Final Judgment and Order of Commitment, entered on July 23, 2002, is untimely. The jury verdict was dated July 18, 2002. Therefore the Motion for New Trial which was served on August 1, 2002, was untimely because it was served more than ten days after the jury verdict was entered. See Fla. R. Civ. P. 1.530(b). Accordingly, the Motion for New Trial did not delay the rendition of the Final Judgment and Order of Commitment. See Fla. R.App. P. 9.020(h). Because the notice of appeal was filed more than 30 days after rendition of the order, this Court is without appellate jurisdiction. See Fla. R.App.9.110(b).
DISMISSED.
WEBSTER, DAVIS and VAN NORTWICK, JJ., concur.